PER CURIAM.
In this case the trial court rendered jüdgment abating plaintiffs’ claim and dismissing their petition. The judgment was based on the ground of res judicata. The judgment is affirmed. See Cantrell v. City of Caruthersville, Mo.Sup., 249 S.W.2d 425; Cantrell v. City of Caruthersville, 363 Mo. 938, 255 S.W.2d 785; Cantrell v. City of Caruthersville, Mo.Sup., 267 S.W.2d 646; Cantrell v. City of Caruthersville, D.C.E.D. Mo., 128 F.Supp. 637; Cantrell v. City of Caruthersville, 8 Cir., 222 F.2d 428.